UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6845


RICO LATRELL BURNETT,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00177-MSD-LRL)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT LAW, PLC, Glen Allen, Virginia, for Appellant.
Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rico Latrell Burnett appeals the district court’s orders denying his motion

pursuant to Fed. R. App. 4(a)(5)(A) for an extension of time to file a notice of appeal

from the order denying relief in his 28 U.S.C. § 2254 (2012) petition. We have reviewed

the record and find no abuse of discretion by the district court in denying the motion for

an extension of time. See Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 534

(4th Cir. 1996) (“‘Excusable neglect’ is not easily demonstrated, nor was it meant to

be.”). We therefore affirm for the reasons stated by the district court, Burnett v. Clarke,

No. 2:16-cv-00177-MSD-LRL (E.D. Va. June 2, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2